Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the rod “between the mass and the frame” (claim 8), and (2) the fiber mount connected to “the mass” (line 8, claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
As to claim 1, the subcombination of the last 2 lines in combination with the alternative when the compensation element is connected to “the mass” (line 8) is new.  The filing of 12-22-17 (which is treated as the effective filing date) does provide a written description of such in the filing of 12-22-17.1 
As to claim 11, the subcombination of lines 4-5 from last in combination with the alternative when the compensation element is connected to “the mass” (line 10) is new.  The filing of 12-22-17 (which is treated as the effective filing date) does provide a written description of such in the filing of 12-22-17. 
As to claim 12, the subcombination of 4-5 from last in combination with the alternative when the compensation element is connected to “the mass” (line 10) is new.  The filing of 12-22-17 (which is treated as the effective filing date) does provide a written description of such in the filing of 12-22-17. 
As to claim 14, the subcombination of 3-4 from last in combination with the alternative when the compensation element is connected to “the mass” (line 10) is new.  The filing of 12-22-17 (which is treated as the effective filing date) does provide a written description of such in the filing of 12-22-17. 
As to claim 8, the rod provided “between” the “mass and the frame” is new.  The filing of 12-22-17 (which is treated as the effective filing date) does provide a written description of such in the filing of 12-22-17. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As to claim 1, the “optical fiber” is not connected to any other structure, and thus the body of the claim does not suggest a “device” (line 1).  The body is inconsistent with the preamble.  What is Applicant’s intent in this regard?
As claim 1 what does “fiber mount provided independently from the lever arm” (italics added, last 2 lines) mean in the event that it is “the mass” (line 8) that is connected to the compensation element?  Where is there a fiber mount connected to the mass?  Such seems related only to the other alternative.  
	As to claim 7, this claim calls for a single “element” that includes “fiber mount” and a damping element in the form of a “rod” (i.e., 2 different elements).  This is confusing, as the disclosure otherwise calls for the “fiber mount” and “rod” as being 2 different elements that are not connected together.  
As to claim 11, the “optical fiber” is not connected to any other structure, and thus the body of the claim does not suggest “devices” (line 3).  Is Applicant redefining the common meaning of the term “device”?
	As to claim 11, do lines 4-14 limit - - each - - of the two “devices” (line 3); or do lines 4-14 merely limit the “two devices” (line 3)?  Should “comprising” (line 3) read - - each of the two devices comprising - - ? 
	As to claim 11, “the respective frames” (line 2 from last) lack antecedent basis.
As claim 11 what does “fiber mount provided separately from the lever arm” (lines 4-5 from last, italics added) mean in the event that it is “the mass” (line 10) that is connected compensation element?  Such seems related only to the other alternative.
As to claim 12, the “optical fiber” is not connected to any other structure, and thus the body of the claim does not suggest a “device” (line 2).  What is Applicant’s intent in this regard?
fiber mount provided separately from the lever arm” (italics added) mean in the even that it is “the mass” (line 10) that is connected compensation element?  Such seems related only to the other alternative.
As to claim 14, the “optical fiber” (line 8) is not connected to any other structure, and thus the body of the claim does not suggest a device of “devices” (line 3).  What is Applicant’s intent in this regard?
As to claim 14, do lines 4-13 limit - - each - - of the three “devices” (line 3); or do lines 4-13 merely limit the “two devices” (line 3)?  Should “comprising” (line 3) read - - each of the three devices comprising - - ? 
As claim 14 what does “fiber mount provided separately from the lever arm” (lines 3-4 from last, italics added) mean in the event that it is “the mass” (line 10) that is connected compensation element?  Such seems related only to the other alternative.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Knoppers et al 2018/0156643 teach (Figure 4) a device, including: frame 3; mass 6; lever arm 4; optical fiber 1; adjustment element 5,6 (that inherently compensates for something which may be otherwise be deemed as a disturbance) connected to the arm.  However, such element is not connected to the frame 3, and the fiber is not connected to that element.
	Note: CN 2784933 (listed on 1449)’s spring 6 does not provide (serve as) a fiber mount provided independently/separately from the lever arm per instant claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.78(d)(2) suggests that the application data sheet identify the instant application as either continuation or continuation-in-part of the prior-filed international application.